DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 5 and 24 are cancelled.
Claims 1-4, 6-23 and 25-26 are allowed.

Specification
The substitute Specification filed on 12/13/2021 has been entered.

Drawings
The drawings were received on 12/13/2021. These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 12-17, filed 12/3/2021, with respect to claims 1, 25 and 26 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-23 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because none of the prior arts of record taken singly, or in combination with the others explicitly discloses all the limitations of claim X as currently Goeckel et al (US PAT 3927262) discloses a headphone arrangement comprising: an ear cup… to define an at least partly enclosed volume about the ear of the user, wherein the ear cup comprises an at least partly hollow frame configured to at least partly enframe the at least partly enclosed volume about the ear of the user when the ear cup is arranged to surround the ear of the user… and wherein the frame comprises a first cavity, the first cavity being formed by wall portions of the frame; at least one loudspeaker… arranged within wall portions of the first cavity, wherein wall portions of the first cavity form a first waveguide configured to guide sound radiated from the first side or from the second side of the loudspeaker membrane through a waveguide output of the first waveguide…, and either sound radiated from the first side of the loudspeaker membrane, or sound radiated from the second side of the loudspeaker membrane is directed towards the at least partly enclosed volume about the ear of the user.
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: a second cavity within the frame, wherein the wall portions of the first cavity, wall portions of the second cavity and the at least one loudspeaker form a first sound source arrangement: the at least one loudspeaker is arranged within common wall portions of the first cavity and the second cavity; and the wall portions of the second cavity surround the first side of the membrane of the at least one loudspeaker; and a volume adjoining the second side of the membrane of the at least one loudspeaker is completely enclosed by wall portions of the first cavity and by parts of the at least one loudspeaker; and the waveguide output of the second cavity opens towards the at least partly enclosed volume about the ear of the user, the wall portions of the second cavity to form a frontal waveguide.

Claims 2-4 and 6-23 are allowed based on the respective dependency from claim 1.
Claims 25 and 26 are allowed for the same reason as in claim 1 above because claims 25 and 26 are obvious variants of claim 1, and each recites similarly allowable limitations as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654.